{¶ 14} I agree with the judgment reached in this case, to-wit that the trial court was divested of jurisdiction by appellant's Civ.R. 41(A)(1)(a) dismissal. I would add, however, that the trial court had a strong motivation to assess costs. Appellant's counsel filed the dismissal motion at the eleventh hour prior to trial; he assured appellee's counsel a short time before trial that the case would proceed as scheduled; and he was certainly aware of the red tape involved with securing military leave, not to mention the considerable time and expense attendant to a round trip by automobile of some 3,200 miles. These matters may resurface if the case is ever refiled, which is clearly for another day. In the context of this case to date, they were merely borderline unprofessional, or worse.